                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 MICHAEL PONCE,                                     )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      Case No. 6:19-03152-CV-RK
                                                    )
 WELLS FARGO BANK, N.A., BROKER                     )
 SOLUTIONS, INC., US BANK, NA AS                    )
 TRUSTEE FOR SECURITIZED TRUST                      )
 GINNIE MAE REMIC 2018-034 TRUST,                   )
 JOHN DOES 1-100 INCLUSIVE,                         )
                                                    )
                                Defendants.         )
                                              ORDER

       Plaintiff originally filed this action on March 25, 2019, in Dallas County, Missouri, against
Wells Fargo Bank, N.A. (“Wells Fargo”), Broker Solutions, Inc., US Bank, NA, and John Does
1- 100. Plaintiff has alleged five counts in his complaint. Count II is alleged only against Broker
Solutions, Inc.; all other counts are alleged against all defendants. Wells Fargo removed the case
on April 29, 2019. (Doc. 1.) Wells Fargo subsequently filed a motion to dismiss on June 4, 2019.
(Doc. 7.) To date, Plaintiff has failed to provide proof of service for any defendant.
       On August 28, 2019, the Court ordered Plaintiff to show cause on or before September 6,
2019, why its claims against Defendants should not be dismissed for failure to provide proof of
service to the Court. (Doc. 20.) On September 9, 2019, Plaintiff requested an extension of time
to respond to that order. (Doc. 21.) The Court granted that extension and gave the Plaintiff until
October 12, 2019, to respond. (Doc. 23.) On October 16, 2019, still having no response from the
Plaintiff, the Court again issued an order to show cause. (Doc. 27.) Plaintiff was advised that
failure to show cause would result in dismissal of said claims without further notice. To date,
Plaintiff has not responded as ordered.
       Additionally, on September 12, 2019, the Court provisionally granted Defendant Wells
Fargo’s motion to dismiss. (Doc. 22.) The Court gave Plaintiff until September 27, 2019, to file
an amended complaint curing the deficiencies outlined in the Court’s order. Then, on October 1,
2019, the Court ordered the Plaintiff to show cause why his claims against Wells Fargo should not
be dismissed for failure to file an amended complaint. (Doc. 24.) Plaintiff was to respond by
October 11, 2019. Finally, on October 16, 2019, the Court again issued an order to show cause
why Plaintiff’s claims against Wells Fargo should not be dismissed and gave the Plaintiff until
October 23, 2019 to respond. (Doc. 26.) Plaintiff was advised that failure to show cause would
result in dismissal of said claims without further notice. To date, Plaintiff has not responded as
ordered.
       Accordingly, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, Plaintiff’s
claims against Defendants, other than Wells Fargo, are DISMISSED without prejudice for failure
to prosecute. Plaintiff’s claims against Wells Fargo are DISSMISSED with prejudice for failure
to comply with the Court’s order directing Plaintiff to file an amended complaint.
       IT IS SO ORDERED.



                                             s/ Roseann A. Ketchmark
                                             ROSEANN A. KETCHMARK, JUDGE
                                             UNITED STATES DISTRICT COURT

DATED: October 24, 2019
